By the Court :
The order allowing defendant a bill of costs for successfully defending one of two causes of action upon promissory notes, should be sustained. The defendant interposed the statute of limitations to such cause of action, and the court held as a matter of law, upon the evidence, that the statute was a bar. While, therefore, the plaintiff, who was successful as to one cause of action, was entitled to a bill of costs, the defendant who was equally successfully as to the other cause of action, was also equally entitled to costs under section 3234 of the Code.
The later authorities relating to this section are: Cooper v. Jolly *254(30 Hun, 224; affirmed, 96 N. Y., 667); Barlow v. Barlow (35 Hun, 50); Ackerman v. De Lude, (36 id., 44); Williard v. Strachan (3 Brown, C. P. R., 452), and Kilburn v. Lowe (37 Hun, 237).
The order should be affirmed, with ten dollars costs and printing disbursements on opinion of Mr. Justice Martin at Special Term.
Present — Hardin, P. J., Follett and Boardman, JJ.
Order affirmed, with ten dollars costs and disbursements on opinion of Martin, J., deliyered at Special Term, and memorandum of Boardman, J.